     Case 2:19-cv-00233 Document 6 Filed 06/17/20 Page 1 of 2 PageID #: 31



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


MONTE CRISTIA, et al.,

                          Plaintiffs,

v.                                            CIVIL ACTION NO. 2:19-cv-00233

PEOPLES BANK,

                          Defendant.


                     MEMORANDUM OPINION AND ORDER

      This action was referred to United States Magistrate Judge Dwane L. Tinsley

for submission to this court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). On April 16, 2020, Magistrate Judge

Tinsley submitted the Proposed Findings of Fact and Recommendation(“PF&R”),

[ECF No. 4], recommending the court DISMISS WITH PREJUDICE Plaintiff’s

federal claim for failure to state a claim upon which relief may be granted pursuant

to 28 U.S.C. § 1915(e)(2)(B) and DISMISS WITHOUT PREJUDICE Plaintiff’s state-

law claims pursuant to 28 U.S.C. § 1367(c). To date, no objections to Magistrate Judge

Tinsley’s PF&R have been filed, and the time period for the filing of objections has

passed.

      Accordingly, the court ADOPTS and INCORPORATES herein the PF&R. For

the reasons stated, the court DISMISSES WITH PREJUDICE Plaintiff’s federal

claim for failure to state a claim upon which relief may be granted pursuant to 28
    Case 2:19-cv-00233 Document 6 Filed 06/17/20 Page 2 of 2 PageID #: 32



U.S.C. § 1915(e)(2)(B) and DISMISSES WITHOUT PREJUDICE Plaintiff’s state-law

claims pursuant to 28 U.S.C. § 1367(c). The court DIRECTS the Clerk to send a copy

of this Order to counsel of record and any unrepresented party.

                                      ENTER:       June 17, 2020
